DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                    ALEXIA ATHIENITIS, Ph.D.,

                             Appellant,

                                 v.

                      IPERMACHOS MAKRIS,

                              Appellee.


                          No. 2D21-2376


                        September 16, 2022

Appeal from the Circuit Court for Hillsborough County; Kelly A.
Ayers, Judge.

Mark F. Baseman of Felix, Felix & Baseman, Tampa, for Appellant.

Laurie K. Sweet of The Law Offices of Yeazell and Sweet, Clearwater,
for Appellee.

LaROSE, Judge.

     Alexia Athienitis, Ph.D. (Former Wife), appeals the final order

enforcing the final judgment of dissolution of her marriage to

Ipermachos Makris (Former Husband) and the order of referral to

parenting coordinator, Dr. Jeremy Gaies. We have jurisdiction. See
Fla. R. App. P. 9.030(b)(1)(A). The trial court erred in granting relief

on an issue not noticed for hearing. Thus, we reverse that portion

of the order awarding Former Husband a reapportionment of Dr.

Gaies' fees. We affirm the order as to the remaining issues raised

on appeal without further comment.

                          I.   Background

     The parties married in 2002; they have two minor children. In

February 2016, the trial court entered a final judgment dissolving

the marriage. To assist in resolving other issues, the trial court

appointed Dr. Gaies as the parties' parenting coordinator and

appointed a guardian ad litem for the children. Dr. Gaies served as

parenting coordinator until the trial court granted his request for

discharge in March 2019. The trial court reserved the possibility of

reapportioning Dr. Gaies' fees and costs if either party inequitably

used or abused the parenting coordination process.

     The parties filed many postdissolution filings, including

motions for contempt, enforcement of the final dissolution

judgment, and Former Wife's psychological evaluation. The trial




                                   2
court held a case management conference on May 14, 2021.1 The

trial court could not move forward on nonfinancial child-related

issues pending Former Wife's appeal of the court ordered

psychological evaluation. However, the trial court scheduled a

hearing for June 2021 to address financial issues regarding:

     a. tuition costs;
     b. medical/dental/vision insurance for the minor
     children;
     c. uncovered medical expenses for the minor children;
     d. costs of extracurricular activities for the minor
     children;
     e. temporary attorney's fees and costs.

     When that hearing commenced on Zoom, the trial court

confirmed that the only issues to be heard were those listed above;

no issue related to Dr. Gaies' fees was on the list. Nevertheless, the

guardian ad litem started to testify about the reasons Dr. Gaies

sought discharge as parenting coordinator. Former Wife objected to

the testimony, claiming that it addressed "stale" issues. Former

Husband's counsel explained that "[t]he questioning pertain[ed] to

our request for temporary attorney's fees, and that is why I am

asking the question in terms of [Former Wife's] cooperation with Dr.



     1   There is no transcript of the hearing.

                                    3
Gaies." Former Husband's claim for attorney's fees was based, in

part, on Former Wife's allegedly needless litigation. The trial court

overruled Former Wife's objection. Thus, the guardian ad litem

testified that Dr. Gaies discontinued his services with the parties

because Former Wife "was not willing to move forward in the

process," "was not being compliant with the process," "blocked

additional activity," and "refused to make a payment." Former Wife

cross-examined the guardian ad litem regarding the issues noticed

for the hearing; she did not ask about Dr. Gaies.

     The trial court stated that it was going to order Former Wife to

pay Former Husband her unpaid share of the children's school

tuition. At that point, Former Wife disconnected from the Zoom

hearing. The trial court remarked that it was "under the impression

that this might not be an Internet lag." Former Wife returned nine

minutes later. The trial court noted that it would not change its

ruling on the school tuition issue. Former Wife disconnected,

again, and did not return. The trial court stated:

     I think the doctor made it clear when she returned from
     the last Zoom hearing, it wasn't that she was
     disconnected, that she intentionally disconnected. So I
     am under the impression that she did so right now


                                  4
     because she is not happy with my ruling, so we're going
     to continue on.

     The trial court moved on to the issues of uncovered medical

expenses and expenses for extracurricular activities. Former

Husband testified that he was also seeking reimbursement for Dr.

Gaies' fees. His counsel asked the trial court to take judicial notice

of the referral order to reallocate the parties' obligations for fees.

     The trial court found that Former Wife "misused the parenting

coordination process, and, as a result, reallocation of the parenting

coordinator fees are [sic] warranted." It ordered Former Wife to

reimburse Former Husband $3,080.50 for Dr. Gaies' fees, which

included Former Wife's outstanding balance that Former Husband

previously paid.

                           II.   Discussion

     Former Wife argues that the trial court violated her due

process rights by reapportioning Dr. Gaies' fees because "the issue

was not noticed for hearing." Former Husband contends that the

reapportionment issue was tried by consent where Former Wife

cross-examined the guardian ad litem and failed to object to the

issue being heard.


                                    5
     "We review a claim of deprivation of procedural due process de

novo." Pena v. Rodriguez, 273 So. 3d 237, 240 (Fla. 3d DCA 2019)

(citing A.B. v. Fla. Dep't of Child. & Fam. Servs., 901 So. 2d 324, 326

(Fla. 3d DCA 2005)).

     "It is well settled that an order adjudicating issues not

presented by the pleadings, noticed to the parties, or litigated below

denies fundamental due process." Austin v. Austin, 120 So. 3d 669,

675 (Fla. 1st DCA 2013) (quoting Norberg v. Norberg, 79 So. 3d 887,

889 (Fla. 4th DCA 2012)). An issue may be "tried by implied

consent" where a party "raises the issue and the other party fails to

object at the hearing." Clark v. Clark, 147 So. 3d 655, 658 (Fla. 5th

DCA 2014). However, "[u]npled issues tried when a party does not

appear are not tried by consent, but in absentia." Id. Additionally,

"the failure to object cannot be taken as implied consent to try

unpled issues when there is no occasion for such party to object

that such evidence is irrelevant to the issues being tried." Bilow v.

Benoit, 519 So. 2d 1114, 1116 (Fla. 1st DCA 1988) (first citing

Wassil v. Gilmour, 465 So. 2d 566 (Fla. 3d DCA 1985); and then

citing Dysart v. Hunt, 383 So. 2d 259 (Fla. 3d DCA 1980)).



                                  6
     We cannot conclude that the reapportionment issue was tried

by express or implied consent. The trial court and parties did not

include the reapportionment issue on the list of issues noticed for

the June hearing. When Former Wife objected to the guardian ad

litem's testimony about Dr. Gaies, Former Husband's counsel

explained that the testimony was relevant to the noticed issue of

attorney's fees. Thus, Former Wife's failure to specifically object to

the testimony as irrelevant to any of the noticed issues and her

cross-examination of the guardian ad litem cannot be construed as

implied consent. See id. ("The questions on cross-examination were

also relevant to other issues that had been pled, and thus, Bilow's

non-objection cannot be construed as express or implied consent to

trial of the unalleged forfeiture defense.").

     Former Husband did not claim that the guardian ad litem's

testimony regarded the reapportionment of Dr. Gaies' fees when

Former Wife was present at the hearing. Former Husband first

stated that he was seeking the reapportionment of Dr. Gaies' fees—

an issue separate from his attorney's fees—at the hearing during

his testimony, after Former Wife had left the Zoom hearing. Former

Wife's absence does not constitute implied consent to an issue not
                                    7
noticed for the hearing. See Clark, 147 So. 3d at 658 ("Wife

suggests that Husband's failure to attend the hearing is tantamount

to consenting to amending the complaint in any way but offers no

authority for this proposition. Unpled issues tried when a party

does not appear are not tried by consent, but in absentia.").

     Accordingly, we reverse the reapportionment of Dr. Gaies' fees

and remand for further proceedings consistent with this opinion.

     Affirmed in part, reversed in part, and remanded.




CASANUEVA and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   8